Election/Restrictions
Claims 8-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/16/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a method for producing a noise-dampening manufactured wood product as claimed in claim 1 and a manufactured wood product as claimed in claims 8, 9 and 20.  The closest prior art of record is Lu et al. (US Patent Application No. 2009/0001627), Lindgren et al. (US Patent Application No. 2015/0017461) and Hartman et al. (US Patent No. 3,652,360).  Lu et al. teach a manufactured wood product comprising a panel with a bottom layer, a core layer, and a top layer, wherein the bottom layer comprises a set of bottom layer lignocellulosic material; the core layer comprises a set of core layer lignocellulosic material; the top layer comprises a set of top layer lignocellulosic material.  Lu et al. fail to teach noise dampening properties formed during a panel manufacturing process with a press configured to apply heat and pressure to a multilayer mat of lignocellulosic material; the core layer comprises a noise-reducing polymer mixed with or sprayed upon the core lignocellulosic material prior to insertion of the multilayer mat into the press; wherein said core layer lignocellulosic material is integrally coated or permeated with the noise-reducing polymer; and wherein the noise-reducing polymer does not form a homogenous layer.  Hartman et al. teach noise-dampening properties formed during a panel manufacturing process with a press comprising a noise-reducing polymer.  Hartman et al. fail to teach a manufactured wood product comprising a manufactured wood panel with multiple lignocellulosic material-based layers, wherein one or more of said multiple lignocellulosic material-based layers comprise a noise-reducing polymer integrally coating or permeating the lignocellulosic material forming said one or more layers; wherein the noise-reducing polymer does not form a homogenous layer.  In fact, .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/21/2021